1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                  ***
6     THOMAS WRAY HERNDON,                                Case No. 3:20-cv-00489-MMD-CLB
7                                    Petitioner,                         ORDER
             v.
8
      DWIGHT NEVEN, et al.,
9
                                 Respondents.
10

11          This habeas matter is before the Court on Petitioner Thomas Herndon’s motion for

12   a stay or, in the alternative, for an extension of time (ECF No. 21 (“Motion”)). Respondents

13   filed a limited non-opposition. (ECF No. 23.)

14          The Court granted Petitioner’s first unopposed motion to extend time, setting the

15   deadline to file his amended petition for May 3, 2021. (ECF No. 20.) Petitioner now

16   requests a stay to provide Petitioner’s counsel time to meet with him in person to

17   accommodate Petitioner’s purported intellectual disability, and to have an expert perform

18   a neuropsychological evaluation. Alternatively, Petitioner requests a 120-day extension

19   of time to file his amended petition for writ of habeas corpus. Respondents do not oppose

20   Petitioner’s motion, but Respondents assert that an extension of time is more efficient.

21          The Court finds that Petitioner has not established that a stay is warranted at this

22   time. Petitioner is located at the Lovelock Correctional Center and a limited reopening

23   began on May 1, 2021. If Petitioner experiences significant delays in conducting an

24   adequate investigation into his purported mental impairment, he may refile his motion to

25   stay the proceedings and/or request another extension of time. The Court finds good

26   cause to grant Petitioner’s request to extend time to file his amended petition. Petitioner
27   will have until August 31, 2021, to file an amended petition for writ of habeas corpus.1

28
            1Petitioner   at all times remains responsible for calculating the running of the federal
1           It is therefore ordered that Petitioner Thomas Herndon’s motion for a stay or, in the

2    alternative, for an extension of time (ECF No. 21) is granted in part and denied in part.

3    Petitioner’s request for a stay is denied without prejudice.

4           It is further ordered that Petitioner will have until August 31, 2021, to file an

5    amended petition for writ of habeas corpus.

6           DATED THIS 21st Day of May 2021.

7

8

9
                                               MIRANDA M. DU
10                                             CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     limitation period and timely presenting claims.

                                                   2
